DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/169,464 filed on 2/7/2021.
Currently, claims 1-20 are pending and examined. 
Claim Objections
Claim 15 is objected to because of the following informalities: an abbreviation for “RFID” should be spelled out once in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 8 and 10; the conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Claims 2-17 depending upon the rejected claim 1 are also rejected. Claims 9, 18, 20; having the same issues as mentioned; therefore, claims 18-20 are also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1, 7-9, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2011/0032073 to Mullet et al. (‘Mullet’).
Re claim 1: Mullet discloses a door 10 comprising: a panel 12; a track 26 to guide movement of the panel 12 between an open position and a closed position, the track 26 defining a track slot (wherein 26 points to in Fig. 1) extending along an exterior length of the track 26; a sensor target 28 to be carried by the panel 12 within the track 26; and a sensor 68a/68b selectively attachable to an exterior of the track 26 via the track slot, the sensor 68a/68b to detect the sensor target 28 when the panel 12 is in a first position, the track 26 defining an aperture to be positioned between the sensor target 28 (e.g. near 68a) and the sensor 68a/68b when the panel is in the first position (Fig. 1). The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 7: wherein the sensor target 28 is to be positioned spaced apart from an inner surface of a wall of the track 28 (Fig. 1) and the sensor 68a/68b is to be spaced apart from an outer surface of the wall of the track 28.
Re claim 8: wherein neither the sensor target 28 nor the sensor 68a/68b extend into the aperture (Fig. 1).
Re claim 9: wherein the track slot (wherein 26 points to) enables alignment of the sensor 68a/68b to the sensor target 28 when the panel 12 is in the first position without a rigid member, separate from the panel 12, securing the position of the sensor target 28 relative to the sensor 68a/68b. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 16: wherein the first position corresponds to one of the open position or the closed position (Fig. 1).
Re claim 17: wherein the sensor is a first sensor 68a, the door further including a second sensor 68b to be attached to the track 26 via the track slot at a different position than the first sensor 68a (see Fig. 1).
Re claim 18: Mullet discloses a door 10 comprising: a panel 12; a track 26 to guide movement of the panel 12 between an open position and a closed position; a sensor target 28 to be carried by the panel 12 within the track 26, a wall of the track including an aperture (wherein 26 points to in Fig. 1), the sensor target 28 to be visible through the aperture when the panel 12 is in a first position; and a sensor 68a/68b selectively attachable to an exterior of the track 26 via the track slot, a position of the sensor 68a/68b  relative to the track to be adjustable, the sensor 68a/ 68b to detect the sensor target 28 when the panel 12 is in the first position. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Allowable Subject Matter
Claims 2-6, 10-15, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a door including a retainer to be attached to a lateral edge of panel, the retainer to interface with the track as the panel moves between the open position and the closed position, the sensor target to be positioned within a cavity within the retainer (claim 2); a shield to be positioned between the sensor and the sensor target and to cover the aperture (claim 10);the sensor target is a passive RFID tag to be energized by the sensor (claim 15); a see-through shield to be mounted to the track to cover the aperture, the sensor being removable from the first track while the shield remains mounted to the track (claim 19); an external track slot; a retainer to be attached to a lateral edge of the panel, the retainer to move within the internal channel of the track to guide movement of the panel between an open position and a closed position; a sensor target to be carried by the retainer; and a sensor selectively attachable to an exterior of the track via the external track slot, the sensor to detect the sensor target when the panel is in a first position (claim 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale